Citation Nr: 0842983	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  02-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.  
The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction over the claims folder was 
subsequently transferred to the Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania.

The appellant presented testimony at a hearing held at the 
ROIC in June 2003 and at a Central Office Hearing chaired by 
the undersigned Veterans Law Judge in September 2005.  
Transcripts of the hearings are associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
October 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran died in November 1983 as a result of 
asphyxiation due to, or the consequence of, carbon dioxide 
inhalation.  The veteran committed suicide lying under the 
exhaust assembly of an automobile, inhaling carbon dioxide.


2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to the chest, 
left side, incurred in combat in Vietnam, evaluated as 20 
percent disabling as of May 27, 1967.  

3.  The veteran did not have a diagnosis of PTSD.  

4.  The cause of the veteran's death is not related to his 
active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

The veteran died in 1983.  The death certificate lists the 
immediate cause of his death as suicide by asphyxiation due 
to carbon monoxide inhalation.  There is no indication that 
any other significant condition contributed to his death.  As 
noted above, at the time of his death, the veteran's sole 
service connected disability was the residuals of a gunshot 
wound to the chest, left side, incurred in combat in Vietnam.  
The appellant does not contend that any physical residuals of 
the veteran's service-connected disability played a material 
or causal role in his death.

Rather, the appellant contends that the veteran suffered from 
PTSD due to traumatic events he experienced during combat on 
active duty in Vietnam, and that the stress from his PTSD 
caused him to commit suicide in 1983.  The veteran was not 
service connected for PTSD during his lifetime, and there is 
no indication in the record that he ever filed a claim for 
service connection for PTSD or any other psychiatric-related 
disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The National Personnel Records Center reported that the 
veteran served in Vietnam from May 11, 1965 to December 5, 
1965.  The record also shows that he sustained a gunshot 
wound to the chest and received the Purple Heart Medal.  
However, service medical records are completely negative for 
any evidence of a psychiatric disorder during active duty or 
at the time of his discharge in September 1967.  

The post-service medical evidence of record shows that the 
veteran was diagnosed with depressive neurosis and episodic 
excessive drinking in 1975 and with schizophrenia, paranoid 
type, in 1980.  See 1975 Report from VA Hospital in 
Coatesville, Pennsylvania and December 1980 Statement from 
Ancora Psychiatric Hospital.  In addition, in a July 1983 VA 
Medical Certificate, the veteran reported that he had been 
out of work for three months due to a nervous breakdown and 
medication, and that he was at that time feeling great and 
ready to go back to work.  None of the post-service evidence 
shows a confirmed diagnosis of PTSD during the veteran's 
lifetime, nor does it show that any of the veteran's 
diagnosed psychiatric disabilities were related to his 
military service.  

In this regard, the Board notes that in an October 2007 
statement, G. Winfield, MD stated that based on his review of 
the medical evidence of record, as well as his interview with 
the appellant during which she relayed her personal first-
hand account of the symptoms she observed from the veteran 
while he was alive, it is his opinion that the veteran 
suffered from severe PTSD and associated depression, as a 
result of trauma he experienced in combat, and that the 
veteran's PTSD and related depression led to multiple 
psychiatric hospitalizations following service which 
ultimately caused his suicide.  

There are several observations to be made about Dr. 
Winfield's opinion.  Initially, the Board notes that the 
diagnosis is not based on the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders 
published by the American Psychiatric Association, as is 
required for service connection for PTSD.  See 38 C.F.R. 
§§ 3.304(f), 4.125(a) (2008).  Dr. Winfield does not discuss 
these diagnostic criteria or explain how the veteran's 
symptoms met the criteria for a diagnosis of PTSD.  Although 
he reports that his opinion is based on a review of the 
medical records and an interview with the appellant, Dr. 
Winfield does not provide a rational for his diagnosis and 
opinion.  The diagnosis was made without interviewing or 
observing the veteran himself, as he has been deceased since 
1983.  

The Board also notes that although the evidence of record 
shows that the veteran did participate in combat with the 
enemy in Vietnam, and he did receive a gunshot wound to the 
chest, it does not show that the veteran himself ever 
reported experiencing psychiatric distress as a result of his 
combat, his injury, or any other incident in service.  This 
is evident in the fact that the veteran never filed a claim 
for service connection for PTSD or any other psychiatric-
related disorder during his lifetime.  Moreover, the medical 
records and reports in the claims folder, made during the 
veteran's lifetime, do not link the veteran's psychiatric 
symptoms to his military service, combat, or his injury.  Dr. 
Winfield failed to show that what he presumed to be a 
diagnosis of PTSD in the veteran was actually linked to an 
in-service stressor event.  For all the aforementioned 
reasons, the Board finds the opinion of Dr.Winfield to be of 
limited probative value and, therefore, unpersuasive.  

In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  

The Board has also considered the assertions of friends and 
relatives of the appellant and the veteran that the veteran's 
death was related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis or etiology of a disorder.  See Espiritu.

In sum, the evidence shows that the veteran had various 
psychiatric diagnoses many years after his active military 
service.  These conditions were not service-connected, nor 
does any probative medical evidence of record demonstrate 
that they were caused by any incident of service.  The weight 
of the evidence shows that no disability incurred in or 
aggravated by service either caused or contributed to the 
veteran's death in 1983.  As the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice. 

The record reflects that in November 2002, November 2007 and 
March 2008, the claimant was provided with the notice 
required by section 5103(a).  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the claimant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  The appellant was given the specific notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
Hupp v. Nicholson in the March 2008 letter.  

Finally, the Board notes that veteran's service medical 
records and other pertinent available records have been 
obtained in this case.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the appellant.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


